Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 2
        Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 1 of 16



 HCDistrictclerk.com          MARROQUIN, SAHARII vs. GEOVERA SPECIALTY                                  8/28/2019
                              INSURANCE COMPANY
                              Cause: 201950587 CDI: 7    Court: 152

 APPEALS
 No Appeals found.

 COST STATMENTS
 No Cost Statments found.

 TRANSFERS
 No Transfers found.

 POST TRIAL WRITS
 No Post Trial Writs found.

 ABSTRACTS
 No Abstracts found.

 SETTINGS
 No Settings found.

 NOTICES
 No Notices found.

 SUMMARY
 CASE DETAILS                                                 CURRENT PRESIDING JUDGE
 File Date                    7/24/2019                       Court        152nd
 Case (Cause) Location        Civil Intake 1st Floor          Address      201 CAROLINE (Floor: 11)
                                                                           HOUSTON, TX 77002
 Case (Cause) Status          Active - Civil
                                                                           Phone:7133686040
 Case (Cause) Type            SWORN ACCOUNT
                                                              JudgeName    ROBERT K. SCHAFFER
 Next/Last Setting Date       N/A
                                                              Court Type   Civil
 Jury Fee Paid Date           7/24/2019



 ACTIVE PARTIES
 Name                                              Type                                       Post Attorney
                                                                                              Jdgm
 MARROQUIN, SAHARII                                PLAINTIFF - CIVIL                                  LANE,
                                                                                                      ROBERT
                                                                                                      CHAMLESS
 GEOVERA SPECIALTY INSURANCE COMPANY               DEFENDANT - CIVIL                                  THOMPSON,
                                                                                                      RHONDA
                                                                                                      JOANN
                                                                                                      HARDER



 INACTIVE PARTIES
 No inactive parties found.



                                                                                                      EXHIBIT 2
https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=GBGzHfwQ...                       8/28/2019
Office of Harris County District Clerk - Marilyn Burgess                    Page 2 of 2
        Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 2 of 16


 JUDGMENT/EVENTS
 Date  Description                                   Order       Post Pgs Volume Filing                      Person
                                                     Signed      Jdgm     /Page Attorney                     Filing
 8/26/2019        ANSWER ORIGINAL PETITION                                 0              THOMPSON,          GEOVERA
                                                                                          RHONDA JOANN       SPECIALTY
                                                                                          HARDER             INSURANCE
                                                                                                             COMPANY
 7/24/2019        JURY FEE PAID (TRCP 216)                                 0
 7/24/2019        ORIGINAL PETITION                                        0              LANE, ROBERT       MARROQUIN,
                                                                                          CHAMLESS           SAHARII



 SERVICES
 Type   Status                        Instrument Person         Requested Issued Served Returned Received Tracking Deliver
                                                                                                                   To
 CITATION SERVICE            ORIGINAL              GEOVERA 7/24/2019           7/25/2019 8/2/2019                    73650426       CVC/CTM
 (CERTIFIED) RETURN/EXECUTED PETITION              SPECIALTY                                                                        SVCE BY
                                                   INSURANCE                                                                        CERTIFIED
                                                   COMPANY                                                                          MAIL
         1455 OLIVER RD FAIRFIELD CA 94534



 DOCUMENTS
 Number               Document                                                                           Post Date              Pgs
                                                                                                         Jdgm
 86814082             Defendant Geovera Insurance Company's Original Answer                                   08/26/2019        2
 86674525             Domestic Return Receipt                                                                 08/09/2019        2
 86457609             Certified Mail Receipt                                                                  07/30/2019        1
 86422485             Certified Mail Tracking # 7018 1130 0002 1904 7440                                      07/25/2019        2
 86322491             PLAINTIFF'S ORIGINAL PETITION                                                           07/24/2019        11
  ·>   86322492       PLAINTIFF'S INTERROGATORIES TO DEFENDANT GEOVERA SPECIALTY                              07/24/2019        9
                      INSURANCE COMPANY
  ·>   86322493       PLAINTIFF'S REQUESTS FOR PRODUCTION OF DEFENDANT GEOVERA                                07/24/2019        12
                      SPECIALTY INSURANCE COMPANY
  ·>   86322494       REQUEST FOR ISSUANCE OF SERVICE                                                         07/24/2019        1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=GBGzHfwQ...                                           8/28/2019
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 3 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 4 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 5 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 6 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 7 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 8 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 9 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 10 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 11 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 12 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 13 of 16
Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 14 of 16
      Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 15 of 16                               8/26/2019 8:09 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 36255680
                                                                                                            By: Kimberly Garza
                                                                                                     Filed: 8/26/2019 8:09 AM

                                      CAUSE NO. 2019-50587

SAHARII MARROQUIN                                 §                     IN THE DISTRICT COURT
     Plaintiff,                                   §
                                                  §
vs.                                               §                    152nd JUDICIAL DISTRICT
                                                  §
                                                  §
 GEOVERA SPECIALTY INSURANCE                      §
 COMPANY,                                         §
     Defendant.                                   §                    HARRIS COUNTY, TEXAS

             DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                            ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Defendant GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter
“Defendant”) and file this, its original answer, and would respectfully show as follows:
                                                  I.
                                       ORIGINAL ANSWER

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations contained within Plaintiff’s Original Petition and demands strict proof

thereon by a preponderance of the evidence in accordance with the laws of the State of Texas.

                                                  II.

                                  DEMAND FOR JURY TRIAL

        2.      Defendant demands a trial by jury. Defendant believes the Plaintiff has tendered

the required jury fee.

        WHEREFORE, PREMISES CONSIDERED, Defendant GEOVERA SPECIALTY

INSURANCE COMPANY respectfully prays that Plaintiff take nothing on her claims against

Defendant, that Defendant recover its costs herein, and that it receive such other and further

relief, general or special, at law or in equity, to which it may show itself to be justly entitled.




                                                                                                             1
    Case 4:19-cv-03250 Document 1-2 Filed on 08/28/19 in TXSD Page 16 of 16



                                           Respectfully submitted,

                                           THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                           By:    /s/ Rhonda J. Thompson
                                                 Rhonda J. Thompson
                                                 State Bar No. 24029862
                                                 700 N. Pearl Street, 25th Floor
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 871-8200
                                                 Facsimile: (214) 871-8209
                                                 rthompson@thompsoncoe.com

                                                 Of counsel:
                                                 Susan Sparks Usery
                                                 Thompson, Coe, Cousins & Irons, LLP
                                                 State Bar No.: 18880100
                                                 One Riverway, Suite 1400
                                                 Houston, Texas 77056
                                                 Telephone: (713) 403-8210
                                                 Facsimile: (713) 403-8299
                                                 susery@thompsoncoe.com

                                           ATTORNEYS FOR DEFENDANT
                                           GEOVERA SPECIALTY INSURANCE
                                           COMPANY


                               CERTIFICATE OF SERVICE

        This is to certify that on the 26th day of August, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Robert “Chip” Lane
Joshua D. Gordon
The Lane Law Firm, PLLC
6200 Savoy Drive, Suite 1150
Houston, Texas 77036
notifications@lanelaw.com
Joshua.gordon@lanelaw.com
Attorneys for Plaintiff


                                                   /s/ Rhonda J. Thompson_________
                                                   Rhonda J. Thompson




                                                                                             2
